Citation Nr: 0930222	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  00-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a 
psychotic disorder, diagnosed as schizophrenia, to include a 
rating in excess of 50 percent earlier than February 2008.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1999 and May 2003 rating decisions.  

In an October 2008 rating decision, the RO increased the 
Veteran's rating for his schizophrenia from 50 to 70 percent, 
assigning an effective date of February 2008 for the 
increase.  The Veteran subsequently filed a claim of 
entitlement to an effective date earlier than February 2008 
for the increase.  However, the Board notes that because the 
Veteran appealed the initial rating decision, and because the 
70 percent grant was not a complete grant, the Board retains 
jurisdiction over the entirety of the Veteran's appeal.  As 
such, while the Veteran has requested an earlier effective 
date for the 70 percent rating, this issue is subsumed by the 
Board's adjudication which must review the propriety of the 
ratings for schizophrenia throughout the entirety of 
Veteran's claim period.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for a back disability in a 1998 rating 
decision.  The Veteran was notified of the decision, but did 
not appeal.

2.  The evidence submitted since the 1998 rating decision 
fails to raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
lower back disability.  

3.  Prior to August 2003, the evidence fails to show that the 
Veteran's schizophrenia caused occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfered with routine activities; speech that was 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the Veteran's 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

3.  The evidence fails to show that the Veteran's 
schizophrenia currently causes total occupational and social 
impairment.  


CONCLUSIONS OF LAW

1.  The 1998 rating decision which denied service connection 
for a lower back disability is final; new and material 
evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302 (2008).
  
2.  Criteria for a rating in excess of 50 percent prior to 
August 2003 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9210 (2008). 

3.  Criteria for a 70 percent evaluation for schizophrenia, 
but no more, were met effective from August 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9210 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a lower back condition was most recently finally denied by a 
September 1998 rating decision.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the September 1998 denial, the RO found that 
the medical evidence failed to link a current back disability 
to the Veteran's time in service.  The Veteran did not 
appeal.  The evidence of record at that time was 
considerable.  Service treatment records showed moderate 
kyphosis at time of separation, as well as several in-service 
complaints of back pain.  Following service, however, a VA 
examination report from April 1969 showed no orthopedic 
complaints, and a VA hospitalization report from February 
1970 included a notation that a physical examination, 
including x-rays, found the Veteran's systems to be within 
normal limits.  In July 1975, a VA examination found the 
Veteran's musculoskeletal system to be normal; but at a 1977 
VA treatment session, the Veteran complained about back pain 
without history of injury, and he was diagnosed with 
scoliosis without tenderness.  A VA treatment record from 
July 1988 showed complaints of lower back pain; and some 
musculoskeletal pain was again seen in January 1995.  At a VA 
examination in September 1995, the Veteran reported 
occasional pain in his lower back and he was diagnosed with 
chronic lumbosacral muscle strain.  In April 1997, the 
Veteran complained about lower back pain with sciatica; and, 
at a VA psychiatric examination in August 1997, it was noted 
that the Veteran had scoliosis.  Additionally, in July 1998, 
the Veteran was noted to have limited range of motion in his 
back; and, at a VA examination in July 1998, the Veteran was 
diagnosed with dorsal lumbar kyphoscoliosis with chronic 
lumbar strain, but the opinion did not relate the Veteran's 
back disability to his time in service.  Following this 
examination, the Veteran's claim was reconsidered in a 
September 1998 rating decision which denied the claim on the 
grounds that there was no link between the Veteran's time in 
service and his current lower back disability.

The Veteran did not appeal, and his claim became final.  The 
evidence that has been submitted since the last final denial 
of the Veteran's claim is either not new or not material; 
and, as such, it fails to raise a reasonable possibility of 
substantiating the Veteran's claim.

More specifically, in support of his attempt to reopen his 
claim, the Veteran testified at a hearing before the RO that 
he injured his back when he fell in basic training while 
running back from the rifle range.  The Veteran reported that 
he was put on a profile and was not required to carry a back 
pack.  However, service treatment records were previously of 
record describing complaints of back pain, so the Veteran's 
testimony that he injured his back in service, while presumed 
to be credible, is not considered to be new.  Similarly, at 
VA examinations in 2001 and 2003 the kyphoscoliosis deformity 
in the Veteran's lumbar spine was noted, but this diagnosis 
was noted in a 1998 VA examination report which was of record 
when the Veteran's claim was previously denied.  As such, 
neither examination report is considered new.  Lastly, at a 
VA examination in August 2008, the Veteran was noted to have 
injured his back while in service; however, as noted above, 
evidence of an in-service back injury was of record at the 
time the Veteran's claim was previously denied, and, 
therefore this is not considered to be new evidence.

The Board remanded the Veteran's claim in 2008 in part to 
inform him that his back claim had been denied because 
evidence linking his current back disability to his time in 
service had not been presented, and to thereby give him the 
opportunity to submit additional evidence to cure the 
deficiencies in his claim.  However, despite this notice, no 
additional evidence was received.

As such, the Board concludes that the evidence submitted 
since the Veteran's last final denial fails to raise a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, the Veteran's claim is not reopened, and to that 
extent the Veteran's claim is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's service connected schizophrenia is currently 
rated at 70 percent under 38 C.F.R. § 4.130, DC 9210.  
Service connection for schizophrenia was granted by a March 
2003 rating decision which assigned a 50 percent rating, 
effective the date the Veteran's claim to reopen was received 
in September 1999. During the course of the Veteran's appeal, 
his rating for schizophrenia was increased from 50 to 70 
percent and made effective in February 2008.  As such, staged 
ratings must be considered.

Under DC 9210, a 50 percent disability rating is assigned for 
schizophrenia when it causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for schizophrenia when it 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for schizophrenia when it 
causes total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; danger of hurting self or 
others; intermittent inability to perform activities of 
living (including maintenance of minimal hygiene); 
disorientation to time or place; or, memory loss for names of 
close relatives, occupation, or own name.  Id.

During the course of his appeal, the Veteran has sought 
treatment for his schizophrenia through VA and through two 
private doctors, Herbert Vandenberg, MD. and John Ferguson, 
Ed.D.,LPC, LMFT.  A review of the medical evidence reveals 
that during the early part of his appeal, the Veteran's 
schizophrenia was well controlled with medication, and the 
additional individual counseling by the two private doctors 
also served to stabilize his condition.

In this regard, it must be acknowledged that in 1999, Dr. 
Vandenberg considered the Veteran to have serious impairments 
in his occupational and social functioning that made him 
unable to deal with customer, coworkers or supervisors on a 
day to day basis on account of the stress generated.  While 
he characterized the Veteran as severely impaired, in both 
January 1999 and October 1999, he asserted that that the 
medications prescribed for the Veteran's schizophrenia had 
caused a partial remission in his symptomatology.  

In April 2000, Dr. Vandenberg continued to relate rather 
severe impairment.  He indicated that the Veteran had 
persistent auditory hallucinations, and low grade paranoid 
delusions.  The Veteran's speech was easily disorganized and 
he was easily agitated.  The Veteran had a blunted affect, 
emotional withdrawal, poor rapport, passivity, social 
withdrawal, difficulty with abstract thinking.  The Veteran 
would become easily frustrated and would become hostile, 
displaying both verbal and physical abusiveness.  The 
Veteran's coping skills were found to be marginal and it was 
noted that he struggled on a day to day basis and was easily 
overwhelmed by problems.  The Veteran's interpersonal 
relationships were tumultuous.  

Also, in April 2000, the Veteran testified at a hearing 
before the RO where he indicated that he was not currently 
working, indicating that the last time he worked was 1994 as 
a maintenance person at a hospital.  The Veteran indicated 
that it was recommended that he not return to work given the 
problems he was having coping with his psychiatric symptoms.  
The Veteran reported that he was often depressed with 
occasional suicidal ideations.

Based on his testimony and on Dr. Vandenberg's reports, the 
Veteran was provided with a VA examination in May 2000 to 
assess the impairment caused by his psychiatric disability.  
However, the examiner, while finding that the Veteran was 
impaired by his psychiatric disability, found that the 
Veteran's symptoms were not of the severity that had been 
previously been reported.  It was noted that the Veteran had 
been married since 1986 and his relationship with his wife 
was described as good sometimes and not good other times.  At 
the examination, the Veteran was alert, cooperative, made 
good eye contact, and was well-spoken and articulate.  He was 
oriented to person, place, and time and his memory was 
intact.  The Veteran denied any delusional or paranoid 
thoughts, although he did report hearing voices that would 
tell him to do bad things, but he had not acted upon any of 
these.  The Veteran's abstract thinking was within normal 
limits and his insight was intact to his present condition.  
The Veteran was able to see doctors and take regular 
medication to treat his condition.  With regard to the 
Veteran's employability, the examiner indicated that the 
Veteran himself admitted that his style of work was doing 
work, getting some money, and then spending the rest of the 
week doing something he enjoys (which had included 
significant substance abuse at various times throughout his 
life).  The examiner conceded that the Veteran might have 
some job limitation, but was unable to find any symptoms that 
would preclude the Veteran from working in any type of 
employment.  In a July 2000 addendum, the examiner added that 
with the Veteran's motivation he could still perform in the 
employment situation if he decided he wanted to.

Following the examination, the examiner assigned a GAF of 65, 
which is indicative of mild symptoms with some difficulty in 
social, occupational or school functioning, but where a 
person is generally functioning pretty well and has some 
meaningful interpersonal relationships.

In July 2000, Dr. Vandenberg indicated that the Veteran was 
not having many positive schizophrenic symptoms due to his 
compliance with his medications; yet, a month later in August 
2000, he wrote that the Veteran was unable to work and was 
likely disabled for lifetime.

The Veteran was provided with another VA examination in 
September 2000 to investigate Dr. Vandenberg's assertions.  
It was noted that the Veteran's wife of 13 years had recently 
passed away, but the Veteran was nevertheless oriented to 
person, place, and time and was marginally cooperative, 
although he was found to be an inconsistent historian.  His 
eye contact was appropriate and his speech was within normal 
limits.  The Veteran's mood and presentation were incongruent 
with his affect and reported mood.  The Veteran reported that 
he experienced auditory and visual hallucinations daily, but 
was unable to articulate the specifics of what constituted 
his auditory or visual hallucinations.  The Veteran had 
difficulty with attention and concentration.  The Veteran 
reported suicidal or homicidal ideations on a daily basis, 
but had no plan.  The Veteran also reported panic attacks 
several times per week as well as impulse control issues.  It 
is noted that an MMPI was administered, but was found to be 
invalid as the results demonstrated that the Veteran was 
attempting to create the impression of a serious 
psychopathology, and his profile was listed as "Faking 
Bad."  Nevertheless, other tests did reveal the presence of 
a mood disorder, and a personality disorder with prominent, 
passive-aggressive, schizoid, avoidant, and antisocial 
traits.  The examiner found that the examination did not 
reflect an individual who was under stress or experiencing 
hallucinations to the point or level that they were 
distracting him or that required hospitalization.  The 
examiner assigned a GAF of 55, which is indicative of 
moderate symptoms.

In February 2003 Dr. Ferguson wrote that since the Veteran 
had been seeing him, his schizophrenia symptoms had 
stabilized and he responded well to the therapy process.  In 
a subsequent letter Dr. Ferguson indicated that the Veteran 
had no suicidal ideation at that time and that his 
psychiatric symptoms had reduced considerably since beginning 
therapy in September 2001.

As such, as of Dr. Ferguson's letters in early 2003, the 
evidence fails to show that a rating in excess of 50 percent 
is warranted for the Veteran's schizophrenia.  While the 
Veteran did have panic attacks, it did not appear that he had 
constant panic; and the VA examiners found his psychiatric 
symptoms to be in the mild to moderate range at examinations 
in May and September 2000 (despite the Veteran's efforts to 
convey more serious symptoms at the second examination).  
Furthermore, in a series of letters in early 2003, Dr. 
Ferguson indicated that the Veteran had no suicidal ideation 
at that time and that his psychiatric symptoms had reduced 
considerably since beginning therapy in September 2001.  He 
specifically indicated that the Veteran had responded well to 
treatment and therapy.  However, Dr. Ferguson had cautioned 
that the Veteran's condition could be treated, but could not 
be cured, and in the ensuing months, it appears that the 
Veteran's psychiatric symptoms became more severe.  

In August 2003, (August 20th),  the Veteran underwent a VA 
examination where it was noted that he had problems with fund 
of information, abstracting abilities, and common sense.  The 
Veteran reported audio and visual hallucinations; and 
complained about panic attacks and anxiety.  The examiner 
suspected that the Veteran was not taking his medication as 
instructed.  The Veteran was diagnosed with schizophrenia and 
given a GAF of 50 which is assigned when an individual 
presents serious symptoms.

Given the assessment that the symptoms were serious, and 
resolving any reasonable doubt in the Veteran's favor, it 
appears that the Veteran's schizophrenia warranted a 70 
percent rating as of the date of the August 2003 examination.  
This conclusion is supported by subsequent treatment records 
which continue to show serious symptoms.  For example, in 
April 2006, Dr. Vandenberg wrote that the Veteran had social 
and occupational impairments in most areas of his life in 
that he was unable to keep a steady job, and he struggled in 
his relationship with his family members due to his constant 
suspiciousness.  The Veteran was noted to have recurrent 
auditory hallucinations that made it difficult for him to 
relate and differentiate what was real from fabrications of 
his brains.  His thoughts varied from being able to cope some 
days to being irrational and disorganized on others.  He also 
had mood swings, believing that the government was out to get 
him, and he would also become loud and threatening when 
frustrated, including making verbal threats towards doctors.  
The Veteran neglected his appearance, and Dr. Vandenberg 
concluded that the Veteran was very disabled.

However, while the Veteran meets the criteria for a 70 
percent rating, the evidence fails to show that a total 
disability rating is warranted for his schizophrenia as he 
has not been shown to have total occupational and social 
impairment.  For example, while the Veteran was hospitalized 
for several days in July 2007, it was noted that when he was 
compliant with his medication he was able to function and did 
well.  Additionally, while the Veteran had been widowed 
during the course of his appeal, he was living with a 
girlfriend at that time and he eventually remarried.  

In February 2008, Dr. Vandenberg wrote that the Veteran was 
unable to keep a job, struggled with family relationships, 
and had persistent paranoia, illogical thinking, recurrent 
suicidal ideations, and poor impulse control with periods of 
extreme irritability.  Also, he indicated the Veteran 
neglected his appearance, and had difficulty adapting to 
stressful circumstances.  

At a VA examination in August 2008, however, it was noted 
that the Veteran had gotten married a year earlier, and that 
the Veteran had only moderate family impairment.  The Veteran 
explained that he was getting along with his spouse since she 
did not complain about his isolative behavior.  It was also 
noted that the Veteran saw his older brother every Sunday and 
got along with the rest of his family, with the exception of 
his 13 year old step-son.  The examiner did find that the 
Veteran was severely impaired with regards to relationships 
outside his family as he was a loner and generally did not 
like crowds.  However, the Veteran did report having two 
close friends from the military, one was his preacher who he 
saw every Sunday and spoke with daily, and the other was a 
deacon at the church who he dined with after the service 
every week.  The examiner did find that the Veteran was 
severely impaired with regard to employability as he had not 
worked since 1994.  

As such, while Dr. Vandenberg suggested that the Veteran 
struggled with family relations, the evidence nevertheless 
shows that the Veteran was able to date a woman and 
subsequently got married, and he has weekly interaction with 
other family members.  Furthermore, while the Veteran 
generally keeps to himself, he is able to go to church 
weekly, talk to his minister daily and dine with a friend 
after each service.  As such, the evidence fails to show 
total social impairment; and a 100 percent rating is 
therefore not warranted schedular basis.

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is impaired 
by his schizophrenia.  However, the medical evidence fails to 
show anything unique or unusual about his schizophrenia that 
would render the schedular criteria inadequate.  The 
Veteran's psychiatric symptoms cause social and occupational 
impairment, both of which are specifically accounted for in 
the rating criteria; and the Veteran's symptoms similarly 
align with the symptoms listed in the rating criteria.  As 
such, it can not be said that the schedular rating criteria 
is inadequate.  Accordingly, an extraschedular rating is not 
found to be warranted.

Although the Board is granting a 70 percent evaluation 
effective from August 2003, a rating in excess of 70 percent 
for schizophrenia is denied on both a schedular and an 
extraschedular basis.



III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the Veteran's claim of entitlement to an 
increased rating for schizophrenia, however, the Veteran's 
claim was for service connection, which was granted.  He then 
appealed the downstream issue of the rating that had been 
assigned.  Under this circumstance, since the original claim 
was granted, there are no further notice requirements under 
the aforementioned law.  
 
With regard to the Veteran's back claim, required notice was 
provided by a letter dated in May 2008, which informed the 
Veteran of all the elements required by the Pelegrini II 
Court as stated above.  Additionally, the letter specifically 
informed the Veteran of what "new" and "material" meant in 
the context of his claim, and it informed him the reason that 
his claim had previously been denied.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The letter also explained how 
effective dates and disability ratings were formulated.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.  

VA treatment records, private treatment records, and service 
treatment records have all been obtained.  Additionally, the 
Veteran has been provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Furthermore, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

ORDER

New and material evidence having not been submitted, the 
previously denied claim of entitlement to service connection 
for a lumbosacral strain is not reopened and this appeal is 
denied.  

A rating in excess of 50 percent for schizophrenia prior to 
August 20, 2003, is denied. 

A 70 percent rating for schizophrenia effective from August 
20, 2003, is granted.

A rating in excess of 70 percent for schizophrenia is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


